Per Curiam:
The very able and exhaustive argument of the learned counsel for defendant has not convinced us that there is any error in this record. In any view that can be reasonably taken of the evidence relating to the time, place, and circumstances of' the injury complained of, the tender years of the injured child, etc., we think the case was clearly for the jury on all the evidence before them. It was fairly submitted, in a clear, comprehensive, and impartial charge, to which no just exception can be taken. The points recited in the first four specifications of *33error were rightly refused. In two of them, the court was requested to direct a verdict in favor of defendant. That could not have been done without ignoring questions of fact fairly presented by the evidence, and proper for tbe consideration of the jury.
The subject of complaint in tbe fifth and last specification is tbe following excerpt from the charge on the subject of damages, viz.: “And if you are satisfied that the injury is of a permanent nature, of course that is also to be considered in arriving at what you think to be a fair and just compensation.” Considered in connection with what preceded it, this instruction was entirely proper; and, even severed, as it is, from tbe preceding clause of the sentence in which it is found, it cannot be regarded as erroneous. On the subject of damages, tbe charge is very guarded, and well calculated to keep tbe jury within proper bounds. Neither of the specifications of error is sustained.
Judgment affirmed.